Title: To James Madison from James M. Henry, 25 February 1806 (Abstract)
From: Henry, James M.
To: Madison, James


                    § From James M. Henry. 25 February 1806, New York. “Having when at Madeira selected some Wine for the purpose of presenting a few friends, in Virginia of which I have one remaining Pipe and as I intend sailing from hence for the above Island where I shall in all probability spend the remainder of my days, on or about the begining of the ensuing month I shall feel a particular gratification in your acceptance of the same, and you will add to the obligation by informing me to whose care in Norfolk or Alexandria I may order it to be sent you previous to my departure as vessels bound from this place directly for the City of Washington but seldom offer.”
                